Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 3/9/2022 in which claims 9, 20 and 25 are amended to change the scope and breadth of the claims.  No claims are newly added or canceled. 
Claims 1-27 are pending in the instant application and are examined on the merits herein.
Priority
The application claims benefit to provisional application US 62/888893 filed on 8/19/2019.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bratek et al. (J. Mol. Struct., 1998, IDS), in view of Dixit et al. (J. Microencap., 2015, IDS), further in view of Lifshitz et al. (US 2005/0070711, reference of record).

Bratek et al. discloses a composition comprising 2’-deoxycytidine polymorph B (dCydB) recrystallized from methanol/water or repeat crystallizations in methanol. (Scheme 1) While Bratek is silent regarding the XRPD data recited in the instant claims, because Bratek discloses a product which is structurally identical to the instantly claimed structure the property claimed is necessarily present. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (MPEP 2112.01(II))
Bratek et al. does not teach the amount of residual solvent being below 10% of the threshold set by ICH.
Lifshitz et al. discloses a method for reducing the amount of residual solvent, specifically lower alcohols, in compositions of nucleoside analogs, of which deoxycytidine is a member, wherein the acceptable amount of residual solvent is based on the ICH guidelines, further wherein the process is exposing said nucleoside analog containing excess residual solvent to a stream of heated, humid air, resulting in the residual solvent being reduced form 6000 ppm to 300 ppm. (¶0008, 0010, 0024) 
Dixit et al. provides evidence of the ICH guidelines, wherein the limit for residual solvent amount in a pharmaceutical composition, for the class 2 solvent methanol is 3000 ppm. (Table 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the amount of residual methanol, to at least 3000 ppm, in the composition of Bratek, by employing the residual solvent reducing method of Lifshitz, because Lifshitz teaches that pharmaceutical compositions of nucleoside analogs should follow the ICH guidelines for residual solvent amount to maximize safety for the subjects being administered said compositions, wherein Dixit reports the ICH guideline for methanol is 3000 ppm. One would have a reasonable assurance of success that the method of Lifshitz, applied specifically to valacyclovir, would be applicable to deoxycytidine, because both drugs are in the analogous class of nucleoside analogs and the process of Lifshitz relies on the common property of crystallization solvent exchange in the presence of a large excess of water. In addition, it is also reasonable to predict that in combining Bratek/Lifshitz that the amount of methanol would be reduced to 300 ppm or less, which meets the instant limitation of 10% of the ICH guideline, because Lifshitz exemplifies residual alcohol solvent reduction from 6000 ppm to 300 ppm.
With respect to instant claims, 3, 4 and 6, regarding the levels of the solvents ethyl acetate, n-heptane, ethanol and 1,2-dichloroethane, these solvents were not used in the method of forming dCydB of Bratek, so none of them would be expected to be present, in any amount.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Bratek/ Lifshitz/Dixit, has been fully considered but is not persuasive. 
Applicant argues that nothing in Bratek teaches or suggests that the claimed XRPD peaks are necessarily present in any of the crystalline forms disclosed therein. Applicants’ argument is not persuasive because Bratek is not required to teach or suggest inherency. If Bratek taught or suggested XRPD data, then an inherency argument would not be necessary. Bratek does teach deoxycytidine form B and Applicant claims deoxycytidine form B. Absent evidence to the contrary, both deoxycytidine crystals having form B are structurally identical, and would inherently have identical XRPD peaks. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (emphasis added, MPEP §2112.01(I)) Specifically, it has been held in In Re Best that "Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. (See In re Ludtke, 58 CCPA 1159, 441 F.2d 660, 169 USPQ 563 (1971)).  Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the  same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. (See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972))…Mere recitation of newly-discovered function or property, inherently possessed by things in prior art, does not cause claim drawn to those things to distinguish over prior art; Patent Office can require applicant to prove that subject matter shown to be in prior art does not possess characteristic relied on where it has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may be inherent characteristic of prior art; this burden of proof is applicable to product and process claims reasonably considered as possessing allegedly inherent characteristics." (In re Best, Bolton, and Shaw, 195 USPQ 430 (C.C.P.A. 1977), emphasis added) 
Applicant further argues that the process for preparing form B of deoxycytidine in Bratek is different than that used to obtain the claimed deoxycytidine form B and that crystallization conditions are critical to forming particular crystal structures. Specifically, Applicant argues that Bratek uses different solvents than those instantly disclosed. Moreover, Applicant argues that the Office acknowledges the criticality of different crystallization conditions by allowing instant claims 17-19.  Applicants’ argument is not persuasive because: Firstly, Bratek teaches methanol as a crystallization solvent, which is also one of the crystallization solvents listed in claim 1. Thus, the crystallization solvents of Bratek are not different from those instantly disclosed, as alleged by Applicant. Secondly, the Office acknowledges that crystallization conditions are critical to obtain specific crystal structures. However, the fact that two different methods are used to obtain a crystal, does not dictate that the results will be two different crystal structures. Indeed, numerous different methods may be discovered for obtaining a known, specific crystal structure, wherein each method may earn patent protection for their novel and non-obvious differences. However, the product obtained from each of these hypothetical methods is not afforded the same patent protection because all the methods converge to produce the same known specific crystal structure. The Office allowing claims 17-19 acknowledges that Applicant has discovered a novel and non-obvious method for obtaining deoxycytidine form B, but, this allowability does not extend to deoxycytidine form B itself, because this is a known crystal structure, as per Bratek.
Applicant further argues that the secondary references of Lifshitz/Dixit do not remedy the deficiency of Bratek with respect to the limitation that the residual solvent is present at less than about 10% of ICH limit.  Applicant states that Lifshitz only teaches reducing the amount of isopropanol in a valacyclovir crystal to 300 ppm, but that valacyclovir is not deoxycytidine and isopropanol is not one of the claimed residual solvents. Applicant also states that the ICH limit will differ for different solvents, such that the “about 10% of the ICH” will vary. Applicants’ argument is not persuasive because it is maintained that valacyclovir and deoxycytidine are both nucleoside analogs and that the method of removing residual solvent, as per Lifshitz, would be equally applicable to compounds having significant structural similarity, which is the case for valacyclovir and deoxycytidine. Regarding the difference between the instant methanol or ethanol solvent and the isopropanol solvent of the exemplified embodiment of Lifshitz, it is submitted the one of ordinary skill in the art would have a reasonable expectation that these alcohols, which only differ by a methylene group, would behave similarly in the method of Lifshitz. Thus it would be reasonably expected that methanol or isopropanol would be reduced to 300 ppm or lower, using the method of Lifshitz. Regarding the different ICH limit values for other solvents, the other instantly listed solvents (e.g. toluene) are not required to be present and are listed as solvent alternatives, which include methanol. Thus, one can select any one of the listed solvents and meet the instant limitation. The above rejection is based on the use of lower alcohols as residual solvents, so the other listed solvents are not relevant.
The rejection is still deemed proper and is maintained.

Claims 7-16 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bratek et al. (J. Mol. Struct., 1998, IDS), in view of Dixit et al. (J. Microencap., 2015, IDS), further in view of Lifshitz et al. (US 2005/0070711, reference of record), further in view of Hirano et al. (WO 2016/205671, IDS).
The disclosure of Bratek/Lifshitz/Dixit are referenced as discussed above. The combined prior art does not teach combining deoxycytidine with deoxythymidine to treat TK2 deficiency.
Hirano et al. teaches methods and pharmaceutical compositions for treating TK2 deficiency, wherein said compositions comprise deoxycytidine (dC), deoxythymidine (dT) and pharmaceutically acceptable carriers (specifically silica and magnesium stearate), further wherein the amount of dC and dT is 100-1000 mg/kg/day, the dC/dT weight ratio is 50/50 and the composition can be in the form of a powder. (Claims 1, 19; Cols. 9-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the dCytB with 300 ppm or less of residual methanol, of Bratek/Lifshitz/Dixit, as the deoxycytidine source in the method of Hirano because said source would satisfy the ICH guidelines for safety and absent evidence to the contrary any polymorph of deoxycytidine is considered functionally equivalent for the purposes of being an active agent for treating TK2 deficiency.
With respect to the instantly claimed amounts of deoxycytidine and deoxythymidine, the prior art ranges overlap those in the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  
With respect to the amount of glidant and lubricant, this is considered to be part of routine and well-established optimization in the art and such limitations provide no criticality or patentable advance in the art. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). As an extension of this, the cited prior art is silent on a powder being packed in a pouch. However, the prior art does teach that the composition may be a powder and it is fully within the technical grasp of one of ordinary skill in the art to package a powder in any one of numerous functionally equivalent ways (e.g. bag, pouch, vial, ampoule, quick dissolve tablet, etc.) , to ensure product stability, quality and ease-of-use.
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  Applicant has the burden to explain the experimental evidence. See In re Borkowski and Van Venrooy 184 USPQ 29 (CCPA 1974).  The instant data shows no criticality of the B polymorph of dCyd, so as mentioned above all polymorphs of dCyd are considered functionally equivalent.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Conclusion
Claims 17-19 are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/           Primary Examiner, Art Unit 1623